


Exhibit 10.16

 

FIFTEENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

THIS FIFTEENTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of this 13th day of August, 2009, by and between SILICON VALLEY
BANK (“Bank”) and XPLORE TECHNOLOGIES CORPORATION OF AMERICA, a Delaware
corporation (“Borrower”) whose address is 14000 Summit Drive, Suite 900, Austin,
Texas 78728.

 

RECITALS

 


A.            BANK AND BORROWER HAVE ENTERED INTO THAT CERTAIN LOAN AND SECURITY
AGREEMENT DATED AS OF SEPTEMBER 15, 2005, AS AMENDED BY THAT CERTAIN FIRST
AMENDMENT TO LOAN AND SECURITY AGREEMENT BY AND BETWEEN BANK AND BORROWER DATED
AS OF NOVEMBER 28, 2005, THAT CERTAIN LETTER AMENDING LOAN AND SECURITY
AGREEMENT BY AND BETWEEN BANK AND BORROWER DATED AS OF MARCH 30, 2006, THAT
CERTAIN SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT BY AND BETWEEN BANK AND
BORROWER DATED AS OF MAY 15, 2006, THAT CERTAIN THIRD AMENDMENT TO LOAN AND
SECURITY AGREEMENT BY AND BETWEEN BANK AND BORROWER DATED AS OF FEBRUARY 28,
2007, THAT CERTAIN FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT BY AND
BETWEEN BANK AND BORROWER DATED AS OF MARCH 28, 2008, THAT CERTAIN FIFTH
AMENDMENT TO LOAN AND SECURITY AGREEMENT BY AND BETWEEN BANK AND BORROWER DATED
AS OF MAY 27, 2008, THAT CERTAIN SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
BY AND BETWEEN BANK AND BORROWER DATED AS OF AUGUST 6, 2008, THAT CERTAIN
SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT BY AND BETWEEN BANK AND
BORROWER DATED AS OF AUGUST 29, 2008, THAT CERTAIN EIGHTH AMENDMENT TO LOAN AND
SECURITY AGREEMENT BY AND BETWEEN BANK AND BORROWER DATED AS OF SEPTEMBER 30,
2008, THAT CERTAIN NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT BY AND BETWEEN
BANK AND BORROWER DATED AS OF MARCH 30, 2009, THAT CERTAIN TENTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT BY AND BETWEEN BANK AND BORROWER DATED AS OF
APRIL 10, 2009, THAT CERTAIN ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
BETWEEN BANK AND BORROWER DATED AS OF APRIL 24, 2009, THAT CERTAIN TWELFTH
AMENDMENT TO LOAN AND SECURITY AGREEMENT BETWEEN BANK AND BORROWER DATED AS OF
MAY 29, 2009, THAT CERTAIN THIRTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
BETWEEN BANK AND BORROWER DATED AS OF JUNE 29, 2009 AND THAT CERTAIN FOURTEENTH
AMENDMENT TO LOAN AND SECURITY AGREEMENT BETWEEN BANK AND BORROWER DATED AS OF
JULY 13, 2009 (AS THE SAME MAY FROM TIME TO TIME BE FURTHER AMENDED, MODIFIED,
SUPPLEMENTED OR RESTATED, THE “LOAN AGREEMENT”).


 


B.            BANK HAS EXTENDED CREDIT TO BORROWER FOR THE PURPOSES PERMITTED IN
THE LOAN AGREEMENT.


 


C.            BORROWER HAS REQUESTED THAT BANK AMEND THE LOAN AGREEMENT TO
EXTEND THE MATURITY DATE.


 


D.            BANK HAS AGREED TO SO AMEND CERTAIN PROVISIONS OF THE LOAN
AGREEMENT, BUT ONLY TO THE EXTENT, IN ACCORDANCE WITH THE TERMS, SUBJECT TO THE
CONDITIONS AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES SET FORTH
BELOW.


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

2.             Amendment to Loan Agreement.

 

2.1          Schedule Section 9 (MATURITY DATE (Section 6.1)).  The Maturity
Date in Section 9 of the Schedule to the Loan Agreement is amended in its
entirety and replaced with the following:

 

“September 15, 2009”

 

3.             Limitation of Amendment.

 

3.1          The amendment set forth in Section 2 is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

4.             Representations and Warranties.  To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

4.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

4.3          The organizational documents of Borrower delivered to Bank with the
Sixth Amendment to Loan and Security Agreement remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

 

4.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

4.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

 

4.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such

 

2

--------------------------------------------------------------------------------


 

enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights.

 

5.             Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.             Effectiveness.  This Amendment shall be deemed effective upon
(i) the due execution and delivery to Bank of this Amendment by each party
hereto and (ii) the payment by Borrower to Bank of an amendment fee in the
amount of $1,800.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

Silicon Valley Bank

 

XPLORE TECHNOLOGIES

 

 

CORPORATION OF AMERICA

 

 

 

By:

/s/ Tom Makowski

 

By:

/s/ Michael J. Rapisand

Name:

Tom Makowski

 

Name:

Michael J. Rapisand

Title:

Relationship Manager

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------
